Bullard, J.
The appellant opposed the tableau filed by the curator in this case, on the ground that the fee allowed to him as one of the attorneys of the curator, to wit, $1500, was not adequate for the services rendered by him. He alleges that he was entitled to $4000. His opposition was overruled, and he-has appealéd. He has failed to satisfy us that injustice was done him, and the adverse party has not demanded that his fee should be reduced. The argument that the appellant was not allowed a fee equal to that of the attorney of the absent heirs, that is $4000, does not appear to us very cogent. In order to make such an argument logical, two things should be shown : first, that the attorney of the absent heirs was justly entitled to that sum ; and secondly, that the services rendered by the appellant were equally useful to the estate. Neither is shown to our satisfaction.

Judgment affirmed.